Citation Nr: 0803666	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on December 10, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that the veteran and his wife testified 
that he has psychiatric problems due to his service-connected 
right eye disability.  It is unclear as to whether they 
intended to file a claim for service connection for a 
psychiatric disorder, to include as secondary to a service-
connected disability.  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 40 percent disability 
evaluation for his surgical anophthalmos of the right eye; a 
10 percent disability evaluation for a scar on the right 
brow; a noncompensable evaluation for a perimacular 
chorioretinotic scar on the left eye; a noncompensable 
evaluation for a scar on the left arm; a noncompensable 
evaluation for residuals of fractures of the left frontal 
area; and, and a noncompensable evaluation for a cyst removal 
from the right brow.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the veteran with proper notice prior to the initial 
rating decision in July 2003.  Nevertheless, the RO did send 
the veteran letters in December 2003, March 2006, and 
November 2007, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.
In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
a statement of the case (SOC) and supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the December 2003 letter informed the veteran 
that the evidence must show that he is unable to secure and 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  It was also noted that he 
generally must meet certain disability percentage 
requirements, i.e., one disability ratable at 60 percent or 
more; or, more than one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more.  
Additionally, the July 2004 statement of the case (SOC) and 
the June 2007 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.   The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also informed him that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency. 

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that March 2006 and November 2007 letters informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran was also afforded a VA examination in January 2007, 
and he was provided the opportunity to testify at a hearing 
before the Board.  VA has further assisted the veteran and 
his representative throughout the course of this appeal by 
providing them a SOC and a SSOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 40 percent 
disability evaluation for his surgical anophthalmos of the 
right eye; a 10 percent disability evaluation for a scar on 
the right brow; a noncompensable evaluation for a perimacular 
chorioretinotic scar on the left eye; a noncompensable 
evaluation for a scar on the left arm; a noncompensable 
evaluation for residuals of fractures of the left frontal 
area; and, and a noncompensable evaluation for a cyst removal 
from the right brow.  His combined evaluation is 50 percent.  
As such, the ratings assigned for service-connected 
disability in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  Moreover, the 
veteran did not appeal the ratings assigned for his 
service-connected disabilities to the Board, and therefore, 
the Board has no jurisdiction or authority over them for the 
purposes of the current TDIU appeal.  Cf. Parker v. Brown, 7 
Vet. App. 116, 118 (1994) (holding that disability is related 
to a claim for a total disability rating based on individual 
unemployability but not necessarily inextricably so).

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of the 
veteran's TDIU claim on an extraschedular basis because the 
evidence failed to show that the veteran was unemployable due 
to his service-connected disabilities.  Floyd, 9 Vet. App. at 
95; Bagwell, 9 Vet. App. at 339.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran is currently 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  In fact, the 
January 2007 VA examiner reviewed the veteran's claims file 
and indicated that the veteran's condition was stable and 
that he did not have any current treatment.  The examiner 
also stated that there were no significant occupational 
effects.  There is also no indication that any other agency, 
such as the Social Security Administration-which is not 
limited in its review of matters concerning unemployability 
to consideration of only service-connected disabilities--has 
determined that the veteran is currently unemployable.

The Board does observe the December 2007 letter submitted by 
a private psychiatrist indicating that the veteran has been 
diagnosed with a mood disorder.  He opined that the veteran 
was disabled as a result of his head injury and is unable to 
be gainfully employed.  However, the Board notes that the 
veteran is not service-connected for a mood disorder. 

The Board also acknowledges the May 2002 letter from a 
private physician indicating that the veteran's recent 
problems included a thoracic compression fracture, an 
enucleated right eye, and gastrointestinal bleeding.  The 
private physician also commented that the veteran has 
multiple medical problems and is permanently disabled.  
However, the Board notes that the veteran is not service-
connected for a thoracic compression fracture or 
gastrointestinal bleeding.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
January 2007 VA examiner's opinion to be most probative.  
There is no indication that the May 2002 psychiatrist or 
December 2007 private physician reviewed the claims file, and 
as such, their opinions rest on incomplete information.  In 
fact, as previously noted, both of these private physicians 
considered nonservice-connected disabilities in rendering 
their opinions that the veteran was permanently disabled and 
unemployable.   In contrast, the January 2007 VA examiner 
offered his opinion based on a physical examination and 
review of all of the evidence, including the statement from 
the May 2002 private physician.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the January 
2007 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  As such, the more probative medical 
evidence has not shown that the veteran's service-connected 
disabilities alone have rendered him unemployable.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


